Citation Nr: 0526886	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  98-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased initial rating for an undiagnosed 
illness, manifested by fatigue, currently evaluated as 10 
percent disabling.

Entitlement to an increased initial rating for an undiagnosed 
illness, manifested by headaches and nausea, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from July 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision, in pertinent part, 
granted service connection for an undiagnosed illness 
manifested by fatigue, and an undiagnosed illness manifested 
by headaches and nausea, and assigned initial disability 
ratings of 10 percent for each disorder.

The claims were remanded in March 2000 and September 2003 for 
further development.

The veteran and his mother testified before a Veterans Law 
Judge at a hearing held at the RO in November 1999.  That 
individual is no longer with the Board.  In a June 2003 
letter the Board informed the veteran that the Veterans Law 
Judge who had presided over his November 1999 hearing was no 
longer with the Board and that the veteran had the right to a 
hearing before another Veterans Law Judge.  If he did not 
respond within thirty days from the date of the letter, the 
Board would assume that he did not want an additional hearing 
and would proceed accordingly.  See 38 C.F.R. § 20.707 
(2004).  The veteran is presumed to have received the June 
2003 notice because it was not returned in the mail.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because 
the veteran did not timely respond, it is assumed he did not 
want an additional hearing.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that an undiagnosed 
illness manifested by fatigue is productive of debilitating 
fatigue and cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion) which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.

3.  The evidence does not reasonably show that the veteran's 
undiagnosed illness manifested by headaches and nausea is 
productive of characteristic prostrating attacks occurring on 
average once a month over the last several months.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by fatigue is not more 
than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Codes 8863-6354 (2004).

2.  An undiagnosed illness manifested by headaches and nausea 
is not more than 10 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8881-8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in April 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before a 
Veterans Law Judge at a hearing held at the RO in November 
1999.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision.  A VCAA notice was not provided to the 
veteran before the RO decisions regarding the claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the veteran had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for an Undiagnosed Illness Manifested
by Fatigue

Factual Background

Service medical records indicate that the veteran complained 
of fatigue and a cough in November 1991.  The diagnosis was 
upper respiratory infection.  Service medical records are 
otherwise silent with regard to complaints, findings or 
treatment associated with fatigue.

A February 1997 VA neurological examination noted complaints 
of fatigue.  The veteran reported a decrease in energy and 
ability to function.  No objective findings were noted, and 
no comments were made regarding the severity of the veteran's 
fatigue.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 1999.  The veteran stated 
that he suffered from severe fatigue.  He stated he did not 
have any energy and that even the smallest activities cause 
him to be very fatigued.  He indicated that during a week he 
would spend 2 to 3 days in bed, not doing anything.  The 
veteran's mother stated that prior to service the veteran had 
been very active, but since coming home he was functioning at 
a much lower level.

The Board remanded the claim in March 2000 with instructions 
to obtain the veteran's treatment records and schedule the 
veteran for a VA examination.

A May 2000 VA examination report noted that the veteran was 
being seen for chronic fatigue syndrome.  The veteran 
reported that he could work 3 to 4 hours and then would be 
too tired to continue.  He stated he had lost several jobs 
due to fatigue.  The veteran indicated that once a month he 
had one day where he could not do anything.

An August 2000 VA examination addendum to the May 2000 VA 
examination report noted that the claims folder was reviewed.  
The veteran reported that he was working as a telemarketer, 
but still suffered from fatigue.  The examiner noted a 
persistent and consistent medical history of fatigue.

The Board remanded the claim in September 2003 with 
instructions to schedule the veteran for a VA examination.

A November 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran stated he 
first started feeling fatigue around 1994, which has 
progressively worsened.  He stated he felt totally drained at 
the end of his workweek.  The veteran reported that he did 
not have the energy to do hobbies or other enjoyable things.  
The veteran stated he worked from 5PM to 1:30AM and normally 
went to bed about 3AM.  The veteran reported he slept until 
7-8AM and took sporadic naps throughout the day.  The veteran 
indicated he had been working this schedule for approximately 
2 years.  The examiner noted that the veteran had been able 
to maintain a full-time work schedule for the past two years.  
He indicated that it was unlikely that the veteran's fatigue 
was disabling or incapacitating.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

The veteran's undiagnosed illness manifested by fatigue is 
rated under Diagnostic Code 8863 and 6354, as being analogous 
to chronic fatigue syndrome.  Under Diagnostic Code 6354, 
chronic fatigue syndrome is rated 10 percent disabling when 
there are debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which waxes and wanes, but results in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by medication.  A 
20 percent disability evaluation is warranted for 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
are nearly constant and restrict routine daily activities by 
less than 25 percent of the pre-illness level, or which wax 
and wane, resulting in periods of incapacitation of at least 
two but less than four weeks total duration per year.  For 
the purpose of evaluating this disability, the condition will 
be considered incapacitating only while it requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic 
Code 6354, Note.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for an undiagnosed illness manifested by 
fatigue.  The November 2004 VA examiner noted that the 
veteran had been able to maintain full-time employment for 2 
years.  He specifically stated that it was unlikely that the 
veteran's fatigue was disabling or incapacitating.  The Board 
is aware of the contentions of both the veteran and his 
mother.  While they have described increased fatigue, neither 
their descriptions of the veteran's symptoms, nor any of the 
clinical records suggest that the veteran's fatigue is 
productive of debilitating fatigue and cognitive impairments 
(such as inability to concentrate, forgetfulness, or 
confusion) which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Accordingly, an initial rating in excess 
of 10 percent for an undiagnosed illness manifested by 
fatigue is not appropriate at this time.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

III.  Increased Rating for an Undiagnosed Illness Manifested
by Headaches and Nausea

Factual Background

Service medical records are silent with regard to complaints, 
findings, or treatment associated with headaches and nausea.

A February 1997 VA neurological examination report noted 
complaints of headaches.  The veteran reported chronic 
headaches.  He noted that he did not get headaches daily, but 
several times a week with photophobia.  No objective findings 
were noted, and no other comments regarding the frequency or 
severity of the veteran's headaches were made.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 1999.  The veteran stated 
that he began receiving treatment for his headaches in 1994 
or 1995.  He reported that he had migraine headaches 2 to 3 
times a week where he needed to shut the blinds, block out 
noise and not move.  The veteran indicated that he always had 
a headache to some degree.

The Board remanded the claim in March 2000 with instructions 
to obtain the veteran's treatment records and schedule the 
veteran for a VA examination.

A May 2000 VA examination report noted that the veteran 
complained of worsening headaches.  He stated that he had 
been experiencing the headaches 2 to 3 times per week.  He 
indicated that on several occasions he blacked out due to 
pain.  No objective findings were noted in the examination 
report.

An August 2000 addendum to the May 2000 VA examination report 
noted a history of headaches.  No objective findings were 
noted and the examination was characterized as normal.

The Board remanded the claim in September 2003 with 
instructions to schedule the veteran for a VA examination.

A November 2004 VA examination report noted that the claims 
folder was reviewed.  The veteran reported that he began 
experiencing throbbing headaches in 1994.  He stated that he 
had headaches a couple of times per week.  The veteran noted 
that last time he was treated for a headache was in 2000.  He 
stated that his headaches last from 1 to 10 hours.  The 
examiner noted that the veteran had migraine headaches 
without aura that were precipitated by tension and stress.

Criteria

The veteran was afforded a 10 percent rating under the 
provisions of 38 C.F.R. § 4.124a, Code 8881-8100.  A 10 
percent rating is warranted for headaches manifested by a 10 
percent rating is applicable for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  The next higher evaluation of 
30 percent requires characteristic prostrating attacks 
occurring on the average of once a month over the last 
several months.  Migraine headaches are rated 50 percent 
disabling when there are very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  
38 C.F.R. § 4.124a, Code 8100.

Analysis

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character.  Clinical records 
document consistent reports of daily headaches, but the 
medical evidence in this case also suggests the headaches are 
not of a specific prostrating character sufficient to satisfy 
an increased rating.  While the veteran has testified to 
frequent headaches that occasionally cause blackouts, he has 
also indicated that he has not sought corroborative medical 
treatment for such headaches since 2000.  As the criteria for 
the next higher rating of 30 percent is not shown, the 
current 10 percent rating is appropriate.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that neither the veteran's fatigue or headache 
disorder alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to an increased initial rating for an undiagnosed 
illness, manifested by fatigue, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased initial rating for an undiagnosed 
illness, manifested by headaches and nausea, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


